                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

LUIS LOPEZ                                                                             PLAINTIFF


v.                                    Case No. 1:19-cv-1040


TREXIS INSURANCE CORPORATION                                                         DEFENDANT

                                             ORDER

       Before the Court is Plaintiff Luis Lopez’s Notice of Voluntary Dismissal. (ECF No. 6).

The Court finds that no response is necessary and that the matter is ripe for consideration.

       On August 26, 2019, Plaintiff filed this case in the Circuit Court of Union County,

Arkansas. On September 25, 2019, Defendant Trexis Insurance Corporation removed the case to

this Court. On September 26, 2019, Plaintiff filed the instant notice, stating that he voluntarily

dismisses this case without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

       A plaintiff “may dismiss an action without a court order by filing . . . a notice of dismissal

before the opposing party serves either an answer or a motion for summary judgment.” Fed. R.

Civ. P. 41(a)(1)(A)(i). “The right of a plaintiff to file a Rule 41(a)(1)(A)(i) notice applies to

removed actions.” Monroe v. Roedder, 253 F.R.D. 466, 467 (E.D. Mo. 2008) (citing State ex rel.

Nixon v. Coeur D’Alene Tribe, 164 F.3d 1102, 1105 (8th Cir. 1999)).

       Defendant has not filed an answer or a summary judgment motion, so Plaintiff is entitled

to dismiss his case pursuant to Rule 41(a)(1)(A)(i). Accordingly, Plaintiff’s claims are hereby

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 3rd day of October, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
